IN THE SUPREME COURT OF TI-[E STATE OF DELAWARE

IN THE MATTER oF TI-IE §
PETITIoN 01= GREGORY K. § No. 382, 2016
TRENTON, 111 FoR A WRIT §
oF MANDAMUS.' §

Submitted: September 7, 2016
Decided: September 12, 2016

O R D E R

This 12th day of September 2016, it appears to the Court that, on July 26,
2016, the petitioner, purportedly on behalf of his son, filed a petition for issuance
of a writ of mandamus to the lawyer and law firm representing his son in Family
Court proceedings On July 26, 2016, the Chief Deputy Clerk issued a notice
directing the petitioner and his son to show cause why this petition should not be
dismissed for this Court’s lack of jurisdiction to issue a writ of mandamus to a
lawyer or law flrm. 2 On August 23, 2016, the Chief Deputy Clerk sent the notice
to another address for the petitioner. No response to the notice to show cause Was
received within the required ten-day period and therefore dismissal of this appeal is

deemed to be unopposed.

 

' The Court previously assigned a pseudonym to the petitioner under Supreme Court Rule 7(d).
2 The son’s lawyer was copied on the notice to show cause.

NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules
3(b)(2) and 29(b), that this appeal is DISMISSED.

BY TI-[E COURT:

MTW%

Justice

INJ